Exhibit 10.1

 

BEL FUSE INC.

 

2020 EQUITY COMPENSATION PLAN

 

 

 

(As amended and restated effective as of May 4, 2020)

 

1.         Purposes of the Plan.  The purposes of this Bel Fuse Inc. 2020 Equity
Compensation Plan (the “Plan”) are: to attract and retain the best available
personnel for positions of substantial responsibility, to provide additional
incentives to Employees, Directors and Consultants, and to promote the success
of the Company and any Parent or Subsidiary.  Options granted under the Plan may
be Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant.  Stock Awards, Unrestricted Shares and Stock
Appreciation Rights may also be granted under the Plan.

 

2.         Definitions.  As used herein, the following definitions shall apply:

 

“Administrator” means a Committee which has been delegated the responsibility of
administering the Plan in accordance with Section 4 of the Plan or, if there is
no such Committee, the Board.

 

“Applicable Laws” means the requirements relating to the administration of
equity compensation plans under the applicable corporate and securities laws of
any of the states in the United States, U.S. federal securities laws, the Code,
any stock exchange or quotation system on which the Class B Common Stock is
listed or quoted and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under the Plan.

 

“Award” means an Option, a Stock Award, a Stock Appreciation Right and/or the
grant of Unrestricted Shares.

 

“Board” means the Board of Directors of the Company.

 

 

“Cause”, with respect to any Service Provider, means (unless otherwise
determined by the Administrator) such Service Provider’s (i) conviction of, or
plea of nolo contendere to, a felony or crime involving moral turpitude;
(ii) fraud on or misappropriation of any funds or property of the Company;
(iii) personal dishonesty, willful misconduct, willful violation of any law,
rule or regulation (other than minor traffic violations or similar offenses) or
breach of fiduciary duty which involves personal profit; (iv) willful misconduct
in connection with the Service Provider’s duties; (v) chronic use of alcohol,
drugs or other similar substances which affects the Service Provider’s work
performance; or (vi) material breach of any provision of any employment,
non-disclosure, non-competition, non-solicitation or other similar agreement
executed by the Service Provider for the benefit of the Company, all as
reasonably determined by the Committee, which determination will be conclusive. 
Notwithstanding the foregoing, if a Service Provider and the Company (or any of
its Affiliates) have entered into an employment agreement, consulting agreement,
advisory agreement or other similar agreement that specifically defines “cause,”
then with respect to such Service Provider, “Cause” shall have the meaning
defined in that employment agreement, consulting agreement, advisory agreement
or other agreement.

 

 

 

1

--------------------------------------------------------------------------------

 

 

 

 

“Change in Control Event” means the occurrence of any of the following events:

 

(a)        the consummation of any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of the Company’s Class A Common Stock or Class B Common Stock would
be converted into cash, securities or other property, other than a merger of the
Company in which the holders of the shares of the Company’s Class A Common Stock
and Class B Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or

 

(b)        the consummation of any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of the Company, other than to a subsidiary or affiliate; or

 

(c)        an approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company; or

 

(d)       any action pursuant to which any person (as such term is defined in
Section 13(d) of the Exchange Act), corporation or other entity (other than the
Company or any benefit plan sponsored by the Company or any of its subsidiaries)
shall become the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of shares of capital stock entitled
to vote generally for the election of directors of the Company (“Voting
Securities”) representing more than fifty (50%) percent or more of the combined
voting power of the Company’s then outstanding Voting Securities (calculated as
provided in Rule 13d-3(d) in the case of rights to acquire any such securities),
unless, prior to such person so becoming such beneficial owner, the Board shall
determine that such person so becoming such beneficial owner shall not
constitute a Change in Control Event; or

 

(e)        the individuals (A) who, as of the date on which this Plan is first
adopted by the Board, constitute the Board (the “Original Directors”) and (B)
who thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two thirds of the
Original Directors then still in office (such Directors being called “Additional
Original Directors”) and (C) who thereafter are elected to the Board and whose
election or nomination for election to the Board was approved by a vote of at
least two thirds of the Original Directors and Additional Original Directors
then still in office, cease for any reason to constitute a majority of the
members of the Board.

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

“Class A Common Stock” means the Class A Common Stock, par value $.10 per share,
of the Company or, if all of the outstanding shares of such class are converted
into another class of common stock, the class into which such shares are
converted.

 

“Class B Common Stock” means the Class B Common Stock, par value $.10 per share,
of the Company or, if all of the outstanding shares of such class are converted
into another class of common stock, the class into which such shares are
converted.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the committee of the Board delegated with the authority to
administer the Plan, or the full Board, as provided in Section 4 of the Plan.
With respect to any decision relating to a Reporting Person, the Committee shall
consist solely of two or more directors who are disinterested within the meaning
of Rule 16b-3 promulgated under the Exchange Act, as amended from time to time,
or any successor provision.  The fact that a Committee member shall fail to
qualify under any of these requirements shall not invalidate an Award if the
Award is otherwise validly made under the Plan.

 

“Company” means Bel Fuse Inc., a New Jersey corporation.

 

“Consultant” means any person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services to such entity, other than an Employee
or a Director.

 

“Director” means a member of the Board.

 

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

 

“Employee” means any person, including officers and Directors, serving as an
employee of the Company or any Parent or Subsidiary.  An individual shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary or any successor.  For purposes of an Option
initially granted as an Incentive Stock Option, if a leave of absence of more
than three months precludes such Option from being treated as an Incentive Stock
Option under the Code, such Option thereafter shall be treated as a Nonstatutory
Stock Option for purposes of this Plan.  Neither service as a Director nor
payment of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 

 

3

--------------------------------------------------------------------------------

 

 

 

 

“Fair Market Value” means, as of any date, the value of the Class B Common Stock
determined as follows:

 

(i)          if the Class B Common Stock is listed on any established stock
exchange or a national market system, including without limitation the NYSE
Amex, NASDAQ Global Select Market, NASDAQ Global Market or the NASDAQ Stock
Market, or any successor to any of them, the Fair Market Value of a Share of
Class B Common Stock shall be the closing sales price of a Share of Class B
Common Stock as quoted on such exchange or system for such date (or the most
recent trading day preceding such date if there were no trades on such date), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable, including without limitation, Yahoo! Finance;

 

(ii)         if the Class B Common Stock is regularly quoted by a recognized
securities dealer but is not listed in the manner contemplated by clause (i)
above, the Fair Market Value of a Share of Class B Common Stock shall be the
mean between the high bid and low asked prices for the Class B Common Stock for
such date (or the most recent trading day preceding such date if there were no
trades on such date), as reported in The Wall Street Journal or such other
source as the Committee deems reliable, including without limitation Yahoo!
Finance; or

 

(iii)        if neither clause (i) above nor clause (ii) above applies, the Fair
Market Value shall be determined in good faith by the Administrator based on the
reasonable application of a reasonable valuation method.

 

“Grant Agreement” means an agreement between the Company and a Participant
evidencing the terms and conditions of an individual Option or Stock
Appreciation Right grant.  Each Grant Agreement shall be subject to the terms
and conditions of the Plan.

 

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

“Notice of Grant” means a written or electronic notice evidencing certain terms
and conditions of an individual Option grant, Stock Award grant or grant of
Unrestricted Shares or Stock Appreciation Rights.  The Notice of Grant
applicable to Stock Options or Stock Appreciation Rights shall be part of the
Grant Agreement.

 

“Option” means a stock option granted pursuant to the Plan.

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

 

“Optioned Stock” means the Class B Common Stock subject to an Option.

 

“Optionee” means the holder of an outstanding Option granted under the Plan.

 

“Outside Director” means a director of the Board who is not an employee of the
Company or a Subsidiary.

 

“Parent” means a “parent corporation” of the Company (or, for purposes of
Section 16(b) of the Plan, a successor to the Company), whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

“Participant” shall mean any Service Provider who holds an Option, Restricted
Stock, a Stock Award, Unrestricted Shares or a Stock Appreciation Right granted
or issued pursuant to the Plan.

 

“Reporting Person” means an officer, director or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

 

“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to such Rule
16b-3, as such rule is in effect when discretion is being exercised with respect
to the Plan.

 

“Section 16(b)” means Section 16(b) of the Exchange Act.

 

“Service Provider” means an Employee, Director or Consultant.

 

“Share” means a share of the Class B Common Stock, as adjusted in accordance
with Section 16 of the Plan.

 

“Stock Appreciation Right” means a right awarded pursuant to Section 14 of the
Plan.

 

“Stock Award” means an Award of Shares pursuant to Section 11 of the Plan or an
award of Restricted Stock Units pursuant to Section 12 of the Plan.

 

“Stock Award Agreement” means an agreement, approved by the Administrator,
providing the terms and conditions of a Stock Award.

 

“Stock Award Shares” means Shares subject to a Stock Award.

 

“Stock Awardee” means the holder of an outstanding Stock Award granted under the
Plan.

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

 

“Subsidiary” means a “subsidiary corporation” of the Company (or, for purposes
of Section 16(b) of the Plan, a successor to the Company), whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

“Unrestricted Shares” means a grant of Shares made on an unrestricted basis
pursuant to Section 13 of the Plan.

 

3.         Stock Subject to the Plan.  Subject to the provisions of Section
16(a) of the Plan, the maximum aggregate number of Shares that may be issued
under the Plan is 1,000,000 Shares, all of which may be issued in respect of
Incentive Stock Options.  The Shares may be authorized but unissued, or
reacquired, shares of Class B Common Stock.  If an Option or Stock Appreciation
Right expires or becomes unexercisable without having been exercised in full or
is canceled or terminated, or if any Shares of Restricted Stock or Shares
underlying a Stock Award are forfeited or reacquired by the Company, the Shares
that were subject thereto shall be added back to the Shares available for
issuance under the Plan.  The Company, during the term of this Plan, will, at
all times, reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Subject to adjustment as
provided in Section 16(a) of the Plan, the maximum number of Shares that may be
subject to Awards granted under the Plan to any Outside Director during any
calendar year shall be 8,000 Shares.

 

4.         Administration of the Plan.

 

(a)        Administrator.  The Plan shall be administered by the Committee;
provided that, subject to Rule 16b-3, the entire Board may act in lieu of the
Committee on any matter.  If and to the extent permitted by Applicable Law, the
Committee may authorize one or more Reporting Persons (or other officers) to
make Awards to Eligible Persons who are not Reporting Persons (or other officers
whom the Committee has specifically authorized to make Awards).  Subject to
Applicable Law and the restrictions set forth in the Plan, the Committee may
delegate administrative functions to individuals who are Reporting Persons,
officers, or employees of the Company or its Subsidiaries. The Board shall have
the power to add or remove members of the Committee, from time to time, and to
fill vacancies on such Committee arising by resignation, death, removal, or
otherwise.  Meetings shall be held at such times and places as shall be
determined by the Committee.  A majority of the members of the Committee shall
constitute a quorum for the transaction of business, and the vote of a majority
of those members present at any meeting shall decide any question brought before
that meeting.

 

(b)        Powers of the Administrator.  The Administrator shall have the
authority, in its discretion:

 

(i)         to determine the Fair Market Value of Shares;

 

 

 

 

6

--------------------------------------------------------------------------------

 

 

 

(ii)        to select the Service Providers to whom Options, Stock Awards,
Unrestricted Shares and/or Stock Appreciation Rights may be granted hereunder;

 

(iii)       to determine the number of shares of Class B Common Stock to be
covered by each Award granted hereunder;

 

(iv)       to approve forms of agreement for use under the Plan;

 

(v)        to determine the terms and conditions, not inconsistent with the
terms of the Plan or of any Award granted hereunder.  Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options and Stock Appreciation Rights may be exercised (which may be based on
performance criteria), any vesting, acceleration or waiver of forfeiture
provisions, and any restriction or limitation regarding any Option, Stock
Appreciation Right or Stock Award, or the Shares of Class B Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine.  Notwithstanding the foregoing, no Award
to a Participant shall provide for vesting or exercise to any extent earlier
than one year after the date of grant thereof, except as a result of a Change in
Control Event or such Participant’s termination of employment or service due to
death, Disability or involuntary termination without Cause (including a
resignation for good reason);

 

(vi)       to construe and interpret the terms of the Plan, Awards granted
pursuant to the Plan and agreements entered into pursuant to the Plan;

 

(vii)      to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(viii)     to modify or amend each Award (subject to Section 19(c) of the Plan),
including the discretionary authority to extend, subject to the terms of the
Plan, the post-termination exercisability period of Options or Stock
Appreciation Rights longer than is otherwise provided for in a Grant Agreement
and to accelerate the time at which any outstanding Option or Stock Appreciation
Right may be exercised; provided, however, that the Administrator may not (x)
reduce the exercise price of any Option or Stock Appreciation Right (except to
the extent provided by Section 16(a)), or (y) modify or amend any Option, Stock
Appreciation Right or other Award of a Participant to provide for such Option,
Stock Appreciation Right or other Award to become vested or exercisable to any
extent earlier than one year after the date of grant thereof, except as a result
of such Participant’s termination of employment or service due to death,
Disability or involuntary termination without Cause (including a resignation for
good reason);

 

 

 

 

7

--------------------------------------------------------------------------------

 

 

 

(ix)       to allow grantees to satisfy withholding tax obligations by having
the Company withhold from the Shares to be issued upon exercise of an Option or
Stock Appreciation Right, upon vesting of a Stock Award, or upon the grant of
Unrestricted Shares that number of Shares having a Fair Market Value equal to
the amount required to be withheld, provided that withholding is calculated at
the minimum statutory withholding level.  The Fair Market Value of the Shares to
be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined.  All determinations to have Shares withheld for
this purpose shall be made by the Administrator in its discretion;

 

(x)        to authorize any person to execute on behalf of the Company any
agreement entered into pursuant to the Plan and any instrument required to
effect the grant of an Award previously granted by the Administrator; and

 

(xi)       to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c)        Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations shall be final and binding on all holders of
Awards and Restricted Stock.  None of the Board, the Committee or the
Administrator, nor any member or delegate thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with the Plan, and each of the foregoing shall be entitled in all
cases to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including without limitation reasonable
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law and/or under any directors’ and officers’ liability insurance coverage
which may be in effect from time to time.

 

5.         Eligibility.  Nonstatutory Stock Options, Stock Awards, Unrestricted
Shares and Stock Appreciation Rights may be granted to Service Providers. 
Incentive Stock Options may be granted only to Employees.  Notwithstanding
anything contained herein to the contrary, an Award may be granted to a person
who is not then a Service Provider; provided, however, that the grant of such
Award shall be conditioned upon such person becoming a Service Provider at or
prior to the time of the execution of the agreement evidencing such Award.

 

6.         Limitations.

 

(a)        Each Option shall be designated in the Grant Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option.  However, notwithstanding
such designation, if a single Employee becomes eligible in any given year to
exercise Incentive Stock Options for Shares having a Fair Market Value in excess
of $100,000, those Options representing the excess shall be treated as
Nonstatutory Stock Options.  In the previous sentence, “Incentive Stock Options”
include Incentive Stock Options granted under any plan of the Company or any
Parent or any Subsidiary.  For the purpose of deciding which Options apply to
Shares that “exceed” the $100,000 limit, Incentive Stock Options shall be taken
into account in the same order as granted.  The Fair Market Value of the Shares
shall be determined as of the time the Option with respect to such Shares is
granted.

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

 

(b)        Neither the Plan nor any Award nor any agreement entered into
pursuant to the Plan shall confer upon a Participant any right with respect to
continuing the Participant’s relationship as a Service Provider with the
Company, nor shall they interfere in any way with the Participant’s right or the
Company’s right to terminate such relationship at any time, with or without
cause.

 

7.         Term of the Plan.  Subject to Section 26 of the Plan, the Plan shall
become effective upon its adoption by the Board and approval by a majority of
shareholders of the Company.  It shall continue in effect for a term of six (6)
years unless terminated earlier under Section 19 of the Plan.

 

8.         Term of Options.  The term of each Option shall be stated in the
applicable Grant Agreement.  In the case of an Incentive Stock Option, the term
shall be ten (10) years from the date of grant or such shorter term as may be
provided in the applicable Grant Agreement.  However, in the case of an
Incentive Stock Option granted to an Optionee who, at the time the Incentive
Stock Option is granted, owns, directly or indirectly, stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant or such shorter term
as may be provided in the applicable Grant Agreement.

 

9.         Option Exercise Price; Exercisability.

 

(a)         Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

 

(i)         In the case of an Incentive Stock Option

 

(A)       granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant, or

 

 

 

 

9

--------------------------------------------------------------------------------

 

 

 

(B)       granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.

 

(ii)        In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be determined by the Administrator; provided, however, that in the
case of a Nonstatutory Stock Option intended to qualify for exemption from 
Section 409A of the Code pursuant to Treasury Regulation section 1.409A-1(b)(5),
the per Share exercise price of a Nonstatutory Stock Option shall be no less
than 100% of the Fair Market Value per Share on the date of grant, as determined
by the Administrator in good faith.

 

(iii)       Notwithstanding the foregoing, Options may be granted with a per
Share exercise price of less than 100% (or 110%, if clause (i)(A) above applies)
of the Fair Market Value per Share on the date of grant pursuant to a merger or
other comparable corporate transaction.

 

(b)        Exercise Period and Conditions.  At the time that an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.

 

10.       Exercise of Options; Consideration.

 

(a)        Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Grant Agreement.  Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. 
An Option may not be exercised for a fraction of a Share.  An Option shall be
deemed exercised when the Company receives: (i) written or electronic notice of
exercise (in accordance with the Grant Agreement) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised.  Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Grant
Agreement and Section 10(f) of the Plan.  Shares issued upon exercise of an
Option shall be issued in the name of the Optionee.  Until the Shares are issued
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 16 of
the Plan.  Exercising an Option in any manner shall decrease the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

 

 

 

 

10

--------------------------------------------------------------------------------

 

 

 

(b)        Termination of Relationship as a Service Provider.  Unless otherwise
specified in the Grant Agreement, if an Optionee ceases to be a Service
Provider, other than as a result of (x) the Optionee’s death or Disability, or
(y) termination of such Optionee’s employment or relationship with the Company
with Cause, or (z) the Optionee’s voluntary termination of employment other than
as a result of retirement, the Optionee may exercise his or her Option for up to
ninety (90) days following the date on which the Optionee ceases to be a Service
Provider to the extent that the Option is vested on the date of termination (but
in no event later than the expiration of the term of such Option as set forth in
the Grant Agreement).  If, on the date that the Optionee ceases to be a Service
Provider, the Optionee is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall revert to the Plan.  If,
after the date that the Optionee ceases to be a Service Provider the Optionee
does not exercise his or her Option in full within the time set forth herein or
the Grant Agreement, as applicable, the unexercised portion of the Option shall
terminate, and the Shares covered by such unexercised portion of the Option
shall revert to the Plan.  An Optionee who changes his or her status as a
Service Provider (e.g., from being an Employee to being a Consultant) shall not
be deemed to have ceased being a Service Provider for purposes of this Section
10(b), nor shall a transfer of employment among the Company and any Subsidiary
be considered a termination of employment; however, if an Optionee holding
Incentive Stock Options ceases being an Employee but continues as a Service
Provider, such Incentive Stock Options shall be deemed to be Nonstatutory Stock
Options three months after the date of such cessation.

 

(c)        Disability of an Optionee.  Unless otherwise specified in the Grant
Agreement, if an Optionee ceases to be a Service Provider as a result of the
Optionee’s Disability, the Optionee may exercise his or her Option, to the
extent the Option is vested on the date that the Optionee ceases to be a Service
Provider, up until the one-year anniversary of the date on which the Optionee
ceases to be a Service Provider (but in no event later than the expiration of
the term of such Option as set forth in the Grant Agreement).  If, on the date
that the Optionee ceases to be a Service Provider, the Optionee is not vested as
to his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan.  If, after the Optionee ceases to be a Service
Provider, the Optionee does not exercise his or her Option in full within the
time set forth herein or the Grant Agreement, as applicable, the unexercised
portion of the Option shall terminate, and the Shares covered by such
unexercised portion of the Option shall revert to the Plan.

 

(d)       Death of an Optionee.  Unless otherwise specified in the Grant
Agreement, if an Optionee dies while a Service Provider, the Option may be
exercised, to the extent that the Option is vested on the date of death, by the
Optionee’s estate or by a person who acquires the right to exercise the Option
by bequest or inheritance up until the one-year anniversary of the Optionee’s
death (but in no event later than the expiration of the term of such Option as
set forth in the Notice of Grant).  If, at the time of death, the Optionee is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan.  If the Option is not so
exercised in full within the time set forth herein or the Grant Agreement, as
applicable, the unexercised portion of the Option shall terminate, and the
Shares covered by the unexercised portion of such Option shall revert to the
Plan.

 

 

 

 

11

--------------------------------------------------------------------------------

 

 

 

(e)        Termination for Cause or Voluntary Termination. If a Service
Provider’s relationship with the Company is terminated for Cause, or if a
Service Provider voluntarily terminates his or her relationship with the Company
other than as a result of retirement, then, unless otherwise provided in such
Service Provider’s Grant Agreement or by the Administrator, such Service
Provider shall have no right to exercise any of such Service Provider’s Options
at any time on or after the effective date of such termination.

 

(f)        Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of:

 

(i)         cash;

 

(ii)        check;

 

(iii)       other Shares which (A) in the case of Shares acquired upon exercise
of an option at a time when the Company is subject to Section 16(b) of the
Exchange Act, have been owned by the Optionee for more than six months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;

 

(iv)       consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;

 

(v)        a reduction in the number of Shares otherwise issuable by a number of
Shares having a Fair Market Value equal to the exercise price of the Option
being exercised;

 

(vi)       any combination of the foregoing methods of payment; or

 

(vii)      such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

 

11.       Stock Awards.  The Administrator may, in its sole discretion, grant
(or sell at par value or such higher purchase price as it determines) Shares to
any Service Provider subject to such terms and conditions as the Administrator
sets forth in a Stock Award Agreement evidencing such grant.  Stock Awards may
be granted or sold in respect of past services or other valid consideration or
in lieu of any cash compensation otherwise payable to such individual.  The
grant of Stock Awards under this Section 11 shall be subject to the following
provisions:

 

 

 

12

--------------------------------------------------------------------------------

 

 

 

(a)        At the time a Stock Award under this Section 11 is made, the
Administrator shall establish a vesting period (the “Restricted Period”)
applicable to the Stock Award Shares subject to such Stock Award.  The
Administrator may, in its sole discretion, at the time a grant is made,
prescribe restrictions in addition to the expiration of the Restricted Period,
including the satisfaction of corporate or individual performance objectives. 
None of the Stock Award Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period applicable to
such Stock Award Shares or prior to the satisfaction of any other restrictions
prescribed by the Administrator with respect to such Stock Award Shares.

 

(b)        The Company shall issue, in the name of each Service Provider to whom
Stock Award Shares have been granted, stock certificates representing the total
number of Stock Award Shares granted to such person, as soon as reasonably
practicable after the grant.  The Company, at the direction of the
Administrator, shall hold such certificates, properly endorsed for transfer, for
the Stock Awardee’s benefit until such time as the Stock Award Shares are
forfeited to the Company, or the restrictions lapse.

 

(c)        Unless otherwise provided by the Administrator, holders of Stock
Award Shares shall have the right to vote such Shares and have the right to
receive any cash dividends with respect to such Shares.  All distributions, if
any, received by a Stock Awardee with respect to Stock Award Shares as a result
of any stock split, stock distribution, combination of shares, or other similar
transaction shall be subject to the restrictions of this Section 11.

 

(d)       Any Stock Award Shares granted to a Service Provider pursuant to the
Plan shall be forfeited if the Stock Awardee voluntarily terminates employment
with the Company or its subsidiaries or resigns or voluntarily terminates his
consultancy or advisory arrangement or directorship with the Company or its
subsidiaries, or if the Stock Awardee’s employment or the consultant’s or
advisor’s consultancy or advisory arrangement or directorship is terminated for
Cause, in each case prior to the expiration or termination of the applicable
Restricted Period and the satisfaction of any other conditions applicable to
such Stock Award Shares.  Upon such forfeiture, the Stock Award Shares that are
forfeited shall be retained in the treasury of the Company and be available for
subsequent awards under the Plan.  If the Stock Awardee’s employment,
consultancy or advisory arrangement or directorship terminates for any other
reason prior to the expiration or termination of the applicable Restricted
Period and the satisfaction of any other conditions applicable to such Stock
Award Shares, the Stock Award Shares held by such person shall be forfeited,
unless the Administrator, in its sole discretion, shall determine otherwise.

 

 

 

13

--------------------------------------------------------------------------------

 

 

 

 

(e)        Upon the expiration or termination of the Restricted Period and the
satisfaction of any other conditions prescribed by the Committee, the
restrictions applicable to the Stock Award Shares shall lapse and, at the Stock
Awardee’s request, a stock certificate for the number of Stock Award Shares with
respect to which the restrictions have lapsed shall be delivered, free of all
such restrictions, to the Stock Awardee or his beneficiary or estate, as the
case may be.

 

(f)        Prior to the delivery of any shares of Class B Common Stock in
connection with a Stock Award under this Section 11, the Company shall be
entitled to require as a condition of delivery that the Stock Awardee shall pay
or make adequate provision acceptable to the Company for the satisfaction of the
statutory minimum prescribed amount of federal and state income tax and other
withholding obligations of the Company, including, if permitted by the
Administrator, by having the Company withhold from the number of shares of Class
B Common Stock otherwise deliverable in connection with a Stock Award, a number
of shares of Class B Common Stock having a Fair Market Value equal to an amount
sufficient to satisfy such tax withholding obligations.

 

12.       Restricted Stock Units.  The Committee may, in its sole discretion,
grant Restricted Stock Units to a Service Provider subject to such terms and
conditions as the Committee sets forth in a Stock Award Agreement evidencing
such grant.  “Restricted Stock Units” are Awards denominated in units evidencing
the right to receive Shares of Class B Common Stock, which may vest over such
period of time and/or upon satisfaction of such performance criteria or
objectives as is determined by the Committee at the time of grant and set forth
in the applicable Stock Award Agreement, without payment of any amounts by the
Stock Awardee thereof (except to the extent required by law).  Prior to delivery
of shares of Class B Common Stock with respect to an award of Restricted Stock
Units, the Stock Awardee shall have no rights as a stockholder of the Company.

 

Upon satisfaction and/or achievement of the applicable vesting requirements
relating to an award of Restricted Stock Units, the Stock Awardee shall be
entitled to receive a number of shares of Class B Common Stock that are equal to
the number of Restricted Stock Units that became vested.  To the extent, if any,
set forth in the applicable Stock Award Agreement, cash dividend equivalents may
be paid during, or may be accumulated and paid at the end of, the applicable
vesting period, as determined by the Committee.

 

Unless otherwise provided by the Stock Award Agreement, any Restricted Stock
Units granted to a Service Provider pursuant to the Plan shall be forfeited if
the Stock Awardee’s employment or service with the Company or its Subsidiaries
terminates for any reason prior to the expiration or termination of the
applicable vesting period and/or the achievement of such other vesting
conditions applicable to the award.

 

 

 

 

14

--------------------------------------------------------------------------------

 

 

 

Prior to the delivery of any shares of Class B Common Stock in connection with
an award of Restricted Stock Units, the Company shall be entitled to require as
a condition of delivery that the Stock Awardee shall pay or make adequate
provision acceptable to the Company for the satisfaction of the statutory
minimum prescribed amount of federal and state income tax and other withholding
obligations of the Company, including, if permitted by the Administrator, by
having the Company withhold from the number of shares of Class B Common Stock
otherwise deliverable in connection with an award of Restricted Stock Units, a
number of shares of Class B Common Stock having a Fair Market Value equal to an
amount sufficient to satisfy such tax withholding obligations.

 

13.      Unrestricted Shares. The Administrator may grant Unrestricted Shares in
accordance with the following provisions:

 

(a)  The Administrator may cause the Company to grant Unrestricted Shares to
Service Providers at such time or times, in such amounts and for such reasons as
the Administrator, in its sole discretion, shall determine; provided, however,
that no such grant of Unrestricted Shares shall provide for delivery of such
Unrestricted Shares to any extent earlier than one year after the date of grant
thereof, except as a result of a Change in Control Event or such Participant’s
termination of employment or service due to death, Disability or involuntary
termination without Cause (including a resignation for good reason). No payment
shall be required for Unrestricted Shares.

 

(b)  The Company shall issue, in the name of each Service Provider to whom
Unrestricted Shares have been granted, stock certificates representing the total
number of Unrestricted Shares granted to such individual, and shall deliver such
certificates to such Service Provider as soon as reasonably practicable after
the date of grant or on such later date as the Administrator shall determine at
the time of grant.

 

(c)  Prior to the delivery of any Unrestricted Shares, the Company shall be
entitled to require as a condition of delivery that the Stock Awardee shall pay
or make adequate provision acceptable to the Company for the satisfaction of the
statutory minimum prescribed amount of federal and state income tax and other
withholding obligations of the Company, including, if permitted by the
Administrator, by having the Company withhold from the number of Unrestricted
Shares otherwise deliverable, a number of shares of Class B Common Stock having
a Fair Market Value equal to an amount sufficient to satisfy such tax
withholding obligations.

 

14.       Stock Appreciation Rights.  A Stock Appreciation Right may be granted
by the Committee either alone, in addition to, or in tandem with other Awards
granted under the Plan.  Each Stock Appreciation Right granted under the Plan
shall be subject to the following terms and conditions:

 

 

 

15

--------------------------------------------------------------------------------

 

 

 

 

(a)        Each Stock Appreciation Right shall relate to such number of Shares
as shall be determined by the Committee.

 

(b)        The Award Date (i.e., the date of grant) of a Stock Appreciation
Right shall be the date specified by the Committee, provided that that date
shall not be before the date on which the Stock Appreciation Right is actually
granted.  The Award Date of a Stock Appreciation Right shall not be prior to the
date on which the recipient commences providing services as a Service Provider. 
The term of each Stock Appreciation Right shall be determined by the Committee,
but shall not exceed ten years from the date of grant.  Each Stock Appreciation
Right shall become exercisable at such time or times and in such amount or
amounts during its term as shall be determined by the Committee.  Unless
otherwise specified by the Committee, once a Stock Appreciation Right becomes
exercisable, whether in full or in part, it shall remain so exercisable until
its expiration, forfeiture, termination or cancellation.

 

(c)        A Stock Appreciation Right may be exercised, in whole or in part, by
giving written notice to the Committee.  As soon as practicable after receipt of
the written notice, the Company shall deliver to the person exercising the Stock
Appreciation Right stock certificates for the Shares to which that person is
entitled under Section 14(d) hereof.

 

(d)       A Stock Appreciation Right shall be exercisable for Shares only.  The
number of Shares issuable upon the exercise of the Stock Appreciation Right
shall be determined by dividing:

 

(i)         the number of Shares for which the Stock Appreciation Right is
exercised multiplied by the amount of the appreciation per Share (for this
purpose, the “appreciation per Share” shall be the amount by which the Fair
Market Value of a Share on the exercise date exceeds (x) in the case of a Stock
Appreciation Right granted in tandem with an Option, the exercise price or (y)
in the case of a Stock Appreciation Right granted alone without reference to an
Option, the Fair Market Value of a Share on the Award Date of the Stock
Appreciation Right); by

 

(ii)        the Fair Market Value of a Share on the exercise date.

 

15.       Non-Transferability.  Unless determined otherwise by the
Administrator, an Option or Stock Appreciation Right may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.  If the Administrator makes an
Option or Stock Appreciation Right transferable, such Option or Stock
Appreciation Right shall contain such additional terms and conditions as the
Administrator deems appropriate.  Notwithstanding the foregoing, the
Administrator, in its sole discretion, may provide in the Grant Agreement
regarding a given Option that the Optionee may transfer, without consideration
for the transfer, his or her Nonstatutory Stock Options to members of his or her
immediate family, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Option.  During the period
when Shares of Restricted Stock and Stock Award Shares are restricted (by virtue
of vesting schedules or otherwise), such Shares may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution.

 

 

 

 

16

--------------------------------------------------------------------------------

 

 

 

16.       Adjustments Upon Changes in Capitalization; Change in Control Events.

 

(a)        Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of Shares of Class B Common Stock
covered by each outstanding Option, Stock Appreciation Right and Stock Award,
the number of Shares of Restricted Stock outstanding and the number of Shares of
Class B Common Stock which have been authorized for issuance under the Plan but
as to which no Options, Stock Appreciation Rights or Stock Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, Stock Appreciation Right or Stock Award, as well as the price per
share of Class B Common Stock covered by each such outstanding Option or Stock
Appreciation Right, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Class B Common Stock resulting from a
stock split, reverse stock split, stock dividend, combination or
reclassification of the Class B Common Stock, or any other increase or decrease
in the number of issued shares of Class B Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares of Class B Common Stock subject to an
Award hereunder.  Except as expressly provided herein, the issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, for cash or property, or for labor or services either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into sub-shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of Shares of
Class B Common Stock then subject to outstanding Options and Stock Appreciation
Rights.

 

(b)    Change in Control Events.  Immediately prior to the consummation of a
Change in Control Event, all Options and Stock Appreciation Rights (whether or
not performance-based) shall become fully exercisable, and all vesting periods
and conditions under Stock Awards (whether or not performance-based) shall be
deemed to have been satisfied and, to the extent the Shares underlying any such
Stock Awards shall not then be issued, such Shares shall be immediately issued
and delivered.  In addition, the Administrator may, in its discretion, notify
all Optionees and holders of Stock Appreciation Rights that: (1) they are
required to exercise all outstanding Options and Stock Appreciation Rights prior
to the consummation of the Change in Control Event, and (2) to the extent any
Option or Stock Appreciation Right is not so exercised, it will terminate upon
the consummation of the Change in Control Event. 

 

 

17

--------------------------------------------------------------------------------

 

 

 

 

17.       Substitute Options.  In the event that the Company, directly or
indirectly, acquires another entity, the Board may authorize the issuance of
stock options (“Substitute Options”) to the individuals performing services for
the acquired entity in substitution of stock options previously granted to those
individuals in connection with their performance of services for such entity
upon such terms and conditions as the Board shall determine, taking into account
the conditions of Code Section 424(a), as from time to time amended or
superseded, in the case of a Substitute Option that is intended to be an
Incentive Stock Option.  Shares of capital stock underlying Substitute Stock
Options shall not constitute Shares issued pursuant to the Plan for any purpose.

 

18.       Date of Grant.  The date of grant of an Option, Stock Appreciation
Right, Stock Award or Unrestricted Share shall be, for all purposes, the date on
which the Administrator makes the determination granting such Option, Stock
Appreciation Right, Stock Award or Unrestricted Share, or such other later date
as is determined by the Administrator.  Notice of the determination shall be
provided to each grantee within a reasonable time after the date of such grant.

 

19.       Amendment and Termination of the Plan.

 

(a)        Amendment and Termination.  The Board may at any time amend, alter,
suspend or terminate the Plan; provided, however, that no such amendment may,
without shareholder approval, (i) permit or provide for the reduction of the
exercise price of any Option or Stock Appreciation Right, or (ii) permit Awards
to be granted or modified in a manner that permits vesting or exercise thereof,
or permits the delivery of Unrestricted Shares, to any extent earlier than one
year after the date of grant thereof, except as a result of a Change in Control
Event or a Participant’s termination of employment or service due to death,
Disability or involuntary termination without Cause (including a resignation for
good reason).

 

(b)        Shareholder Approval.  The Company shall obtain shareholder approval
of any Plan amendment to the extent necessary to comply with Applicable Laws.

 

(c)        Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any grantee,
unless mutually agreed otherwise between the grantee and the Administrator,
which agreement must be in writing and signed by the grantee and the Company. 
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 

 

 

 

18

--------------------------------------------------------------------------------

 

 

 

20.       Conditions Upon Issuance of Shares.

 

(a)        Legal Compliance.  Shares shall not be issued in connection with the
grant of any Stock Award or Unrestricted Share or the exercise of any Option or
Stock Appreciation Right unless such grant or the exercise of such Option or
Stock Appreciation Right and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

(b)        Investment Representations.  As a condition to the grant of any Stock
Award or Unrestricted Share or the exercise of any Option or Stock Appreciation
Right, the Company may require the person receiving such Award or exercising
such Option or Stock Appreciation Right to represent and warrant at the time of
any such exercise or grant that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

 

(c)        Additional Conditions.  The Administrator shall have the authority to
condition the grant of any Award in such other manner that the Administrator
determines to be appropriate, provided that such condition is not inconsistent
with the terms of the Plan, including, without limitation, the execution by an
Employee of an agreement not to compete in connection with the grant of any
Award to such Employee.

 

(d)       Trading Policy Restrictions.  Option and or Stock Appreciation Right
exercises and other Awards under the Plan shall be subject to the terms and
conditions of any insider trading policy established by the Company or the
Administrator.

 

21.       Forfeiture Events/Representations.  The Committee may specify in a
Grant Agreement or Stock Award Agreement at the time of the Award that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of service for Cause, violation of material Company
policies, breach of noncompetition, confidentiality or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company or its
affiliates. The Committee may also specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
conditioned upon the Participant making a representation regarding compliance
with noncompetition, confidentiality or other restrictive covenants that may
apply to the Participant and providing that the Participant’s rights, payments
and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment on account of a breach of such
representation. Notwithstanding the foregoing, the confidentiality restrictions
set forth in any Grant Agreement or Stock Award Agreement shall not, and shall
not be interpreted to, impair a Participant from exercising any legally
protected whistleblower rights (including under Rule 21 of the Exchange Act). In
addition and without limitation of the foregoing, any amounts paid hereunder
shall be subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any “clawback” policy adopted by the Company or as is otherwise required by
applicable law or stock exchange listing condition.

 

 

 

 

19

--------------------------------------------------------------------------------

 

 

 

22.       Foreign Jurisdictions.  The Committee may adopt, amend and terminate
such arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.

 

23.       Section 409A Compliance.  To the extent applicable, it is intended
that the Plan and all Awards hereunder comply with the requirements of Section
409A of the Code or an exemption thereto, and the Plan and all Grant Agreements
and Stock Award Agreements shall be interpreted and applied by the Committee in
a manner consistent with this intent in order to avoid the imposition of any
additional tax under Section 409A of the Code. Notwithstanding anything in the
Plan or a Grant Agreement or Stock Award Agreement to the contrary, in the event
that any provision of the Plan or a Grant Agreement or Stock Award Agreement is
determined by the Committee, in its sole discretion, to not comply with the
requirements of Section 409A of the Code or an exemption thereto, the Committee
shall, in its sole discretion, have the authority to take such actions and to
make such interpretations or changes to the Plan, Grant Agreement or Stock Award
Agreement as the Committee deems necessary, regardless of whether such actions,
interpretations, or changes shall adversely affect a Participant, subject to the
limitations, if any, of applicable law. If an Award is subject to Section 409A
of the Code, any payment made to a Participant who is a “specified employee” of
the Company or any Subsidiary shall not be made before the date that is six
months after the Participant’s “separation from service” to the extent required
to avoid the adverse consequences of Section 409A of the Code. For purposes of
this Section 23, the terms “separation from service” and “specified employee”
shall have the meanings set forth in Section 409A of the Code. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on any Participant by Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.

 

24.       Stock Certificates; Book Entry Form. Notwithstanding any provision of
the Plan to the contrary, unless otherwise determined by the Committee or
required by any Applicable Law, any obligation set forth in the Plan pertaining
to the delivery or issuance of stock certificates evidencing Shares may be
satisfied by having issuance and/or ownership of such Shares recorded on the
books and records of the Company (or, as applicable, its transfer agent or stock
plan administrator).

 

 

 

20

--------------------------------------------------------------------------------

 

 

 

25.       Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

26.       Shareholder Approval.  The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted.  Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.  Notwithstanding any provision in the
Plan to the contrary, any exercise of an Option or Stock Appreciation Right
granted before the Company has obtained shareholder approval of the Plan in
accordance with this Section 26 shall be conditioned upon obtaining such
shareholder approval of the Plan in accordance with this Section 26.

 

27.       Withholding; Notice of Sale.  The Company shall be entitled to
withhold from any amounts payable to an Employee or other Service Provider any
amounts which the Company determines, in its discretion, are required to be
withheld under any Applicable Law as a result of any action taken by a holder of
an Award.

 

28.       Governing Law.  This Plan shall be governed by the laws of the State
of New Jersey, without regard to conflict of law principles.

 

 

 

21